EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of March 7, 2006 by and
between Beverly Hills Bancorp, Inc., a Delaware corporation (the “Company”), and
Larry B. Faigin (“Executive”).

1. Engagement and Responsibilities

1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby engages and employs Executive as an officer of the Company,
with the title “Chief Executive Officer.” Executive hereby accepts such
engagement and employment.

1.2 Executive’s duties and responsibilities shall be those incident to the
positions set forth in Section 1.1 as set forth in the Bylaws of the Company and
those which are normally and customarily vested in such offices of a
corporation. In addition, Executive’s duties shall include those duties and
services for the Company and its affiliates as the Board shall in its
discretion, from time to time reasonably direct which are not inconsistent with
Executive’s positions described in Section 1.1.

1.3 Executive agrees to devote all of Executive’s business time, energy and
efforts to the business of the Company and will use Executive’s best efforts and
abilities faithfully and diligently to promote the Company’s business interests.
For so long as Executive is employed by the Company, or for so long as Executive
is receiving severance under Section 5.2 of this Agreement, Executive shall not,
directly or indirectly, either as an employee, employer, consultant, agent,
investor, principal, partner, stockholder (except as the holder of less than 1%
of the issued and outstanding stock of a publicly held corporation), corporate
officer or director, or in any other individual or representative capacity,
engage or participate in any business that is in competition in any manner
whatsoever with the business of the Company Group, as such businesses are now or
hereafter conducted. Subject to the foregoing prohibition and provided such
services or investments do not violate any applicable law, regulation or order,
or interfere in any way with the faithful and diligent performance by Executive
of the services to the Company otherwise required or contemplated by this
Agreement, the Company expressly acknowledges that Executive may:

1.3.1 make and manage personal business investments of Executive’s choice
without consulting the Board; and

1.3.2 serve in any capacity with any non-profit civic, educational or charitable
organization without consulting with the Board.

1.4 Covenants of Executive

1.4.1 Best Efforts; Exclusive Duty. Executive shall use his best efforts and
skills in the business and interests of the Company, do his utmost to enhance
and develop the



--------------------------------------------------------------------------------

interests and welfare of the Company, and devote substantially all of his
professional time and attention to the Company’s business.

1.4.2 Rules and Regulations. Executive shall obey all rules, regulations and
special instructions of the Company and all other rules, regulations, guides,
handbooks, procedures, policies and special instructions applicable to the
Company’s business in connection with his duties hereunder and shall endeavor to
improve his ability and knowledge of the Company’s business in an effort to
increase the value of his services for the mutual benefit of the Company and
Executive.

1.4.3 Compliance. Executive shall use his best efforts and skills to cause the
Company to comply with all of its contractual obligations and commitments and
applicable laws, rules and regulations.

2. Definitions

2.1 “Bank” shall mean First Bank of Beverly Hills, a California state chartered
bank that, as of the date of this Agreement, is a wholly owned subsidiary of the
Company.

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “Change of Control” with respect to the Company shall be deemed to have if
occurred upon the occurrence of any one or more of the following:

2.3.1 any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), is or becomes the “beneficial
owner” (as defined in Rule 3d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

2.3.2 the Company merges or consolidates with any other corporation other than a
merger or consolidation that results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent corporation of the surviving entity) more than
50% of the total voting power represented by the voting securities of the
Company, the surviving entity or the parent of the surviving entity, as
applicable, outstanding immediately after such merger or consolidation; or

2.3.3 the complete liquidation of the Company; or

2.3.4 the occurrence of a transaction pursuant to which the Company no longer
owns 50% or more of the outstanding voting securities of the Bank.

2.4 “Company Group” as of any date shall mean the Company and each Person that
the Company directly or indirectly Controls as of such date.

2.5 “Control” shall mean, with respect to any Person, (i) the beneficial
ownership of more than 50% of the outstanding voting securities of such Person,
or (ii) the power, directly or

 

- 2 -



--------------------------------------------------------------------------------

indirectly, by proxy, voting trust or otherwise, to elect a majority of the
outstanding directors, trustees or other managing persons of such Person.

2.6 “For Cause” shall mean, in the context of a basis for termination of
Executive’s employment with the Company, that:

2.6.1 Executive breaches any obligation, duty or agreement under this Agreement,
which breach is not cured or corrected within 15 days of written notice thereof
from the Company (except for breaches of Sections 1.3, 6 and 7 of this
Agreement, which cannot be cured and for which the Company need not give any
opportunity to cure); or

2.6.2 Executive commits any act of personal dishonesty, fraud, breach of
fiduciary duty or trust; or

2.6.3 Executive is convicted of, or pleads guilty or nolo contendere with
respect to, theft, fraud, a crime involving moral turpitude, or a felony under
federal or applicable state law; or

2.6.4 Executive commits any act of personal conduct that, in the reasonable
opinion of the Board, gives rise to a material risk of liability under federal
or applicable state law for discrimination or sexual or other forms of
harassment or other similar liabilities to subordinate employees; or

2.6.5 Executive commits continued and repeated substantive violations of
specific written directions of the Board, which directions are consistent with
this Agreement and Executive’s position as the Chief Executive Officer or
continued and repeated substantive failure to perform duties assigned by or
pursuant to this Agreement; provided that no discharge shall be deemed for Cause
under this subsection 2.6.5 unless Executive first receives written notice from
the Company advising him of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform his duties,
and such violations or material failure continue after he shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or

2.6.6 Executive commits any act, or fails to commit any act, that, in the
reasonable opinion of the Board, gives rise to a material risk of material
liability under federal or state banking or lending laws (the type of liability
that could result in a cease and desist order, civil monetary penalty, consent
decree, memorandum of agreement or similar regulatory action); provided that the
Board may not terminate Executive for Cause under this Section 2.6.6 unless the
Board: (a) gives Executive notice of its intent to terminate Executive under
this Section and provides Executive an opportunity to appear before the Board to
explain his conduct, and (b) if such action (or failure to act) is capable of
being cured or corrected by Executive (and was not a fraudulent act by
Executive) in a manner that could mitigate material risk of liability, the Board
gives Executive the opportunity to cure or correct such action or failure to act
for 60 days, and Executive promptly commences to cure and correct such conduct;
or

2.6.7 Executive willfully commits or willfully causes any member of the Company
Group to commit any material violation of law, rule or regulation affecting the

 

- 3 -



--------------------------------------------------------------------------------

Company Group or regulatory order or consent to which any member of the Company
Group is subject.

2.7 “Good Reason” shall mean the occurrence of one or more of the following:
(a) without the consent of Executive, the Board assigns any duties to Executive
substantially inconsistent with, or reflecting an adverse change in, Executive’s
position, duties, responsibilities or status as the chief executive officer of
the Company, provided that Executive must advise the Board within five days of
assignment of such duties that he believes such duties would give him the right
to terminate his employment for Good Reason and the Board does not withdraw such
assignment; or (b) without the consent of Executive, the Company relocates
Executive’s principal place of employment to a location that is not in either
Los Angeles County or Ventura County, California; or (c) the Company employs a
person as an officer of the Company senior to Executive; or (d) a Change of
Control occurs; or (e) the Board fails to nominate Executive for re-election as
a director of the Company unless: (i) Executive advises the Board he does not
want to serve as director; or (ii) a regulator of the Company or the Bank has
requested or demanded that Executive not serve as a director of the Company or
Bank.

2.8 “Person” shall mean an individual or a partnership, corporation, trust,
association, limited liability company, governmental authority or other entity.

3. Compensation and Benefits

3.1 Base Salary. The Company shall pay to Executive a base salary while
Executive is employed by the Company. The base salary shall be at an annual rate
of $275,000 for 2006, $285,000 for 2007, $295,000 for 2008 and the amount agreed
to between the Board and Executive for 2009 and thereafter, but if no such
agreement is reached in any year thereafter, the base salary shall be the same
as the prior year. The Company shall pay base salary to Executive in
installments in the same manner and at the same times the Company Group pays
base salaries to other executive officers of the Company Group, but in no event
less frequently than equal monthly installments.

3.2 Incentive Compensation. The Company and Executive shall in good faith
attempt to agree upon incentive compensation plan for Executive for each
calendar year during the term of Executive’s employment. In addition, the Board
may, in its sole discretion, award performance bonuses to Executive from time to
time.

3.3 Expense Reimbursement. Executive shall be entitled to reimbursement from the
Company for the reasonable costs and expenses that Executive incurs in
connection with the performance of Executive’s duties and obligations under this
Agreement in a manner consistent with the Company’s practices and policies
therefor.

3.4 Executive Benefit Plans. Executive shall be entitled to participate in any
pension, savings and group term life, medical, dental, disability and other
group benefit plans which the Company Group makes available to its employees
generally. At such time as Executive is eligible for Medicare, the Company Group
shall be permitted to exclude Executive from its medical insurance plans
provided that it reimburses Executive for Medicare coverages A and B.

 

- 4 -



--------------------------------------------------------------------------------

3.5 Vacation. Executive shall be entitled to paid vacation that accrues at the
rate of 2.5 days per calendar month, provided that no vacation shall accrue at
any time when Executive has 15 days of accrued and unused vacation.

3.6 Disability. In the event of any disability or illness of Executive, if
Executive shall receive payments as a result of such disability or illness under
any disability plan maintained by the Company, the Company shall be entitled to
deduct the amount of such payments received from base salary payable to
Executive during the period of such illness and/or disability.

3.7 Withholding. The Company may deduct from any compensation payable to
Executive (including payments made pursuant to Sections 3 and 5 of this
Agreement in connection with or following termination of employment) amounts
sufficient to cover Executive’s share of applicable federal, state and/or local
income tax withholding, old-age and survivors’ and other social security
payments, state disability and other insurance premiums and payments.

4. Termination of Employment

Executive’s employment pursuant to this Agreement commenced as of January 1,
2006 and shall terminate on the earliest to occur of the following:

4.1 upon the death of Executive;

4.2 upon the delivery to Executive of written notice of termination by the
Company if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 90 consecutive days or 180 days
in any 12-month period;

4.3 upon 60 days’ written notice from Executive;

4.4 upon written notice from Executive to the Company for Good Reason provided
that such notice is received within 90 days of the event or circumstance
constituting Good Reason;

4.5 upon delivery to Executive of written notice of termination by the Company
(i) For Cause, or (ii) without cause following receipt of written notice of
termination from Executive pursuant to Section 4.3 of this Agreement; or

4.6 upon delivery to Executive of written notice of termination by the Company
without cause.

5. Effect of Termination upon Compensation and Benefits

5.1 Upon termination of Executive’s employment for any reason: (i) Executive
shall be entitled to base salary accrued through the date of termination of
employment; (ii) Executive shall be entitled to reimbursement of expenses
incurred prior to termination of employment that are payable in accordance with
Section 3.4 of this Agreement; (iii) Executive shall be entitled to any benefits
accrued or earned in accordance with the terms of any applicable benefit plans
and

 

- 5 -



--------------------------------------------------------------------------------

programs of the Company; and (iv) Executive shall be entitled to incentive
compensation if and only if expressly provided for in the incentive compensation
plan for Executive.

5.2 If Executive’s employment is terminated by the Company pursuant to
Section 4.6 (without cause) or by the Executive pursuant to Section 4.3 (for
Good Reason), and provided that Executive executes and delivers to the Company,
and does not revoke, a written release (the “Release”) of any and all claims
against the Company Group with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement, claims under any plans or
programs of the Company under which Executive has accrued a benefit, and rights
to indemnification under applicable law or agreement), the Company agrees to
until the later to occur of two years from the date of termination of employment
and December 31, 2008:

5.2.1 continue to pay to Executive base salary when and in the manner as if
Executive’s employment had not terminated; and

5.2.2 continue to pay premiums (subject to co-payments and reimbursements) for
Executive to participate in the Company’s medical, dental, vision and life
insurance plans at the Company’s expense to the extent permitted under the plans
provided, however, that the Company need provide this medical, dental and vision
insurance coverage if Executive is not covered by another medical, dental and/or
visions plan, provided further however, that if such other group health plan
excludes any pre-existing condition that Executive or Executive’s dependents may
have when coverage under such group health plan would otherwise begin, coverage
under this Section 5.2.2 shall continue (but not beyond the one-year period)
with respect to such pre-existing condition until such exclusion under such
other group health plan lapses or expires. If Executive is required to make an
election under Sections 601 through 607 of the Executive Retirement Income
Security Act of 1974 (commonly known as COBRA) to qualify for the benefits
described in this Section 5.2.2, the obligations of the Company under this
Section 5.2.2 shall be conditioned upon Executive’s timely making such an
election; and provided further however, that if at the date of termination of
employment Executive is 65 or older, the Company’s obligation with respect to
medical plans shall be limited to reimbursement for Medicare coverages as
provided in Section 3.5 of this Agreement.

The Company shall be entitled to defer payment of any amounts under this
Section 5.2 until the expiration of any period during which Executive shall have
the right to revoke the Release.

5.3 In the event of termination of Executive’s employment pursuant to
Section 4.5 (termination by the Company For Cause), and subject to applicable
law and regulations, the Company shall be entitled offset against any payments
due Executive the loss and damage, if any, which shall have been suffered by the
Company as a result of the acts or omissions of Executive giving rise to
termination under Section 4.5. The foregoing shall not be construed to limit any
cause of action, claim or other rights that the Company may have against
Executive in connection with such acts or omissions.

5.4 Executive acknowledges that the Company has the right to terminate
Executive’s employment without cause and that such termination shall not be a
breach of this Agreement or

 

- 6 -



--------------------------------------------------------------------------------

any other express or implied agreement between the Company and Executive.
Accordingly, in the event of such termination, Executive shall be entitled only
to those benefits specifically provided for in this Agreement in the event of
such termination, and shall not have any other rights to any compensation or
damages from the Company for breach of contract or tortuous injury.

5.5 Executive acknowledges that in the event of termination of his employment
for any reason, Executive shall not be entitled to any severance or other
compensation from the Company except as specifically provided in this Section 5.
Without limitation on the generality of the foregoing, this Section supersedes
any plan or policy of the Company that provides for severance to its officers or
employees, and Executive shall not be entitled to any benefits under any such
plan or policy.

5.6 Executive shall have no obligation to offset any payments he receives from
the Company following the termination of his employment by any payments he
receives from his subsequent employer, except that any payments Executive
receives under the employee benefit plans or programs of a subsequent employer
shall offset any payments he receives from comparable employment benefit plan or
program of the Company.

6. Covenant Not To Solicit

Executive agrees that from the date of this Agreement to the second anniversary
of termination of Executive’s employment, Executive will not directly or
indirectly, either alone or by action in concert with others:

6.1 induce or attempt to influence any employee of any member of the Company
Group to engage in any activity in which Executive is prohibited from engaging
by Section 1.3 of this Agreement or to terminate his or her employment with any
member of the Company Group; or

6.2 employ or offer employment to any person who was employed by any member of
the Company Group at the time of termination of Executive’s employment with the
Company.

7. Confidentiality

Executive agrees not to disclose or use at any time (whether during or after
Executive’s employment with the Company) for Executive’s own benefit or purposes
or the benefit or purposes of any other Person any non-public information
regarding the Company Group and its business, operations, assets, financial
condition and properties, including without limitation, trade secrets, business
plans, policies, pricing information and customer date provided that the
foregoing covenant shall not restrict Executive from disclosing information to
the extent required by law. Executive agrees that upon termination of his
employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company Group except that he may retain personal notes, notebooks,
diaries, rolodexes and addresses and phone numbers. Executive further agrees
that he will not retain or use for his account at any time any trade names,
trademark or other proprietary business

 

- 7 -



--------------------------------------------------------------------------------

designation used or owned in connection with the business of any member of the
Company Group.

8. Non-Compliance. Subject to the following sentence, but notwithstanding any
other provision of this Agreement to the contrary, if Executive is employed by
the Company, any breach of the provisions of Sections 1.3, 6 or 7 hereof shall
entitle the Company to terminate the employment of Executive for Cause, and,
whether or not Executive is employed by the Company, from and after any breach
by Executive of the provisions of Sections 1.3, 6 or 7, the Company shall cease
to have any obligations to make payments to Executive under this Agreement,
including Section 5.3.3.

9. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 1.3, 6 or 7 hereof would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

10. Arbitration

10.1 IN CONSIDERATION FOR AND AS A MATERIAL CONDITION OF EMPLOYMENT WITH THE
COMPANY, EXECUTIVE AGREES THAT FINAL AND BINDING ARBITRATION UNDER THE THEN
APPLICABLE RULES AND PROCEDURES OF JAMS/ENDISPUTE WHICH SHALL BE THE EXCLUSIVE
MEANS FOR RESOLVING ANY DISPUTE WHICH ARISES UNDER OR RELATING TO THIS AGREEMENT
(EXCEPT THOSE LISTED IN 10.4 BELOW. NO OTHER ACTION MAY BE BROUGHT IN COURT OR
IN ANY OTHER FORUM. THIS AGREEMENT IS A WAIVER OF ALL RIGHTS TO A CIVIL COURT
ACTION FOR A COVERED CLAIM. ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE
THE CLAIM.

10.2 Executive or the Company shall begin the arbitration process by delivering
a written request for arbitration to the other party within the time limits that
would apply to the filing of a civil court action. Failure to deliver a timely
written request for arbitration shall preclude the aggrieved party from
instituting any legal, arbitration or other proceeding and shall constitute a
complete waiver of all such claims. Statutory claims can be raised within the
limitations period provided by the applicable statute.

10.3 Claims covered by this provision include, but are not limited to, the
following: (i) alleged violations of federal, state and/or local constitutions,
statutes, regulations or ordinances, including, but not limited to, laws dealing
with unlawful discrimination and harassment; (ii) claims based on any purported
breach of contractual obligation, including but not limited to breach of the
covenant of good faith and fair dealing, wrongful termination or constructive
discharge; (iii) violations of public policy; (iv) claims relating to a
transfer, reassignment, denial of promotion, demotion, reduction in pay, or any
other term or condition of employment; (v) claims based on contract or tort; and
(vi) any and all other claims arising out of Executive’s employment with or
termination by the Company. This includes, but is not limited to, claims

 

- 8 -



--------------------------------------------------------------------------------

brought under Title VII of the Civil Rights act of 1964; California Government
Code Section 12960, et seq.; and any other federal, state or local
anti-discrimination laws relating to discrimination, including, but not limited
to, those based on the following protected categories: genetic information or
characteristics; sex and gender; race; religion; national origin; mental or
physical disability (including claims under the American With Disabilities Act);
medical condition; veteran or military status; marital status; sexual
orientation or preference; age; pregnancy; and retaliation or wrongful
termination in violation of public policy for alleging or filing or
participating in any grievance or otherwise complaining of any wrong relating to
the aforementioned categories or any public policy.

10.4 The following claims are expressly excluded and not covered by this
Agreement for final and binding arbitration: (i) claims related to Workers’
Compensation and Unemployment Insurance; (ii) administrative filings with
governmental agencies such as the California Department of Fair Employment &
Housing, the Equal Employment Opportunity Commission, the U.S. Department of
Labor or the National Labor Relations Board; (iii) claims that are expressly
excluded by statute or are expressly required to be arbitrated under a different
procedure pursuant to the terms of an employee benefit plan; and (iv) claims
within the jurisdictional limits of small claims court. This Agreement does not
preclude either party from seeking appropriate interim injunctive relief
pursuant to the California Code of Civil Procedure or applicable federal law
before arbitration or while arbitration proceedings are pending.

10.5 Any claim arising between Executive and the Company covered by the
arbitration provisions of this Agreement shall be submitted to final and binding
arbitration under the rules and procedures of JAMS/Endispute, or any successor
entity thereto, in effect upon the date the claim is submitted in writing to the
Company, to which rules and procedures the parties hereby expressly agree. The
rules allow for discovery by each party as ordered by the arbitrator. The
arbitrator must allow discovery adequate to arbitrate all claims, including
access to essential documents and witnesses. In making his or her award, the
arbitrator shall have the authority to make any finding and provide any remedy.

10.6 The arbitrator must issue a written award. The arbitrator shall, in the
award or separately, make specific findings of fact, and set forth such facts in
support of his or her decision, as well as the reasons and basis for his or her
opinion. Should the arbitrator exceed the jurisdiction or authority here
conferred, any party aggrieved thereby may file a petition to vacate, amend or
correct the arbitrator’s award in a court of competent jurisdiction, pursuant to
applicable law.

10.7 The party initiating the mediation shall pay the arbitrator’s fees and the
administrative costs of the arbitration and each party shall pay for its own
attorney’s fees and will not request any fees or costs from the other party. The
arbitrator shall at his or her discretion award attorneys’ fees and costs to the
prevailing party.

11. Miscellaneous

11.1 Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or

 

- 9 -



--------------------------------------------------------------------------------

certified mail, addressed to as follows: (a) if to the Company, to, to the
Company’s executive offices to the attention of the Board of Directors; and
(b) if to Executive, to Executive’s address as set forth on the books and
records of the Company. Any Notice, other than a Notice sent by registered or
certified mail, shall be effective when received; a Notice sent by registered or
certified mail, postage prepaid return receipt requested, shall be effective on
the earlier of when received or the third day following deposit in the United
States mails (or on the seventh day if sent to or from an address outside the
United States). Any party may from time to time change its address for further
Notices hereunder by giving notice to the other party in the manner prescribed
in this Section.

11.2 Entire Agreement. This Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, between the Company and Executive,
related to the subject matter of this Agreement are hereby merged herein. No
representations, oral or otherwise, express or implied, other than those
contained in this Agreement have been relied upon by any party to this
Agreement.

11.3 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

11.4 Governing Law. This Agreement has been made and entered into in the State
of California and shall be construed in accordance with the laws of the State of
California.

11.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

11.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

11.7 Business Day. If the last day permissible for delivery of any notice under
any provision of this Agreement, or for the performance of any obligation under
this Agreement, shall be other than a business day, such last day for such
notice or performance shall be extended to the next following business day
(provided, however, under no circumstances shall this provision be construed to
extend the date of termination of this Agreement).

11.8 Attorneys’ Fees. If any action or proceeding is brought to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, its
reasonable attorneys’ fees, costs and expenses. The prevailing party is the
party who is entitled to recover its costs in the action or proceeding. A party
not entitled to recover its costs may not recover attorneys’ fees. No sum for
attorneys’ fees shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover its costs or
attorneys’ fees.

11.9 Advice from Independent Counsel. The parties hereto understand that this
Agreement is legally binding and may affect such party’s rights. Each party
represents to the

 

- 10 -



--------------------------------------------------------------------------------

other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement to which it is a party and that
it is satisfied with its legal counsel and the advice received from it.

11.10 Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against any Person by reason of the rule of construction that
a document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

11.11 Waiver of Jury Trial. IF NOTWITHSTANDING THE AGREEMENT THAT ALL DISPUTES
BE SUBMITTED TO BINDING ARBITRATION, A DISPUTE IS SUBMITTED TO A COURT, EACH
PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION
WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, AND AGREE TO TAKE ANY AND ALL
ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE
COURT.

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

 

BEVERLY HILLS BANCORP, INC.

By      Title     

EXECUTIVE

  

Larry B. Faigin

 

- 11 -